CRAIL, J.
Defendants appeal from a judgment in favor of- the plaintiff in an action for damages for personal injuries arising out of an automobile collision. Defendant Miller was the owner of a Chrysler roadster, which at the time of the accident was being driven by her chauffeur, defendant Davis. The question of the negligence of the defendant Davis is undisputed. The court found that “thp said defendant R. D. Davis was driving and operating the said Chrysler roadster automobile of the defendant Marilyn Miller in the course of his employment as the chauffeur of the defendant Marilyn Miller, and upon the business of the defendant Marilyn Miller ’ ’, and gave judgment against both defendants. *512The ease is now before us on a motion to dismiss appeal or affirm the judgment.
Defendants contend that there was no proof that defendant Davis was acting in the course of his employment at the time in question, or that he was given permission, express or implied, by defendant Miller to operate the automobile at said time, and that therefore plaintiff’s ease must fall. Defendants’ contention, however, is without merit. There is substantial evidence that defendant Miller was in her automobile at the time of the accident and there is other and additional evidence to support the court’s findings.
Judgment affirmed.
Stephens, P. J., and Fricke, J., pro tern., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 11, 1935, and an application by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 9, 1935.